Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on June 4, 2020.

2. Claims 1-10 have been examined. 

Claim Objection
3. Claims 9 and 10 are objected to. Please remove reference numbers in claims 9 and 10.

Allowable Subject Matter
4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claims 1 and 9 are not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “constructing a Markov decision process (MDP) for dispatching actions of a dispatcher in the factory and resulting rewards and states of the factory; performing learning by applying reinforcement learning (RL) to the constructed MDP; and as a result of said RL, selecting a job that maximizes a weighted sum of a plurality of scored dispatching rules,” in claim 1, and 
“a Markov decision process (MDP) construction unit configured to construct an MDP for the dispatching actions of the dispatcher in the factory and resulting rewards and states of the factory; a reinforcement learning unit configured to perform learning by applying reinforcement learning (RL) to the constructed MDP; and a job selection unit configured to select a job that maximizes a weighted sum of a plurality of scored dispatching rules, as a result of said RL,” in claim 9, which are not found in the prior art of record.
Based on prior art references and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.

Conclusion
5. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
	US 2020/0076857 to Van Seijen et al. discloses a reinforcement learning (RL) agent which identifies states of a Markov Decision Process (MDP). During training, a policy of the agent is iteratively updated to reflect an estimated probability and based on that, the agent chooses an action that results in a transition to a dead-end state is reduced.

6. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192